Tom Glaze, Justice, dissenting. The Attorney General correctly points out that the majority opinion staying Mr. Singleton’s execution is contrary to three of this court’s earlier cases where the court denied stays. See Pickens v. State, 316 Ark. 811, 875 S.W.2d 835 (1994) (court denied stay where Pickens raised constitutional issue asserted to be pending before the U. S. Supreme Court); Fairchild v. Norris, 314 Ark. 221, 861 S.W.2d 111 (1993) (court denied stay where Fairchild argued a constitutional claim of first impression concerning his incompetence to be executed; court held Fairchild was barred by doctrine of collateral estoppel from reasserting his mental retardation); and Rector v. Clinton, 308 Ark. 104, 823 S.W.2d 829 (1992) (court denied stay where Rector raised new issue pertaining to constitutionality of Ark. Code Ann. § 16-90-506(d)(1) (1987), and decision denying stay rested also on the fact that his mental condition had not changed since federal authorities previously found he was aware of the punishment about to be inflicted upon him). In each of the three prior cases — like Singleton — the petitioner requested a stay of execution, and argued a last-minute constitutional issue of first impression. Only in Singleton’s case did this court grant a stay, holding a “competent judicial proceeding” under § 16-90-506(a)(1) should be conducted because a “constitutional issue of first impression” was “ripe” for decision. The Attorney General’s point is that death-row inmates have commonly raised last-minute constitutional issues of first impression, but, until now, have been rejected. Section 16-90-506 relied upon in the majority opinion is clear that the General Assembly intended stays of execution to be strictly limited by granting a reprieve to be given by the Governor, the Arkansas Supreme Court via a writ of error, or by any competent judicial proceeding. Here, the Governor had issued no reprieve, nor had this court issued a writ of error. Instead, this court has engrafted an expansive meaning to the words “any competent judicial proceeding” which will permit attorneys for inmates to frame constitutional issues that will compel stays. If the court would have taken the view it takes now of § 16-90-506, Pickens, Fairchild, and Rector would likely still be in court presenting legal arguments for their release. As this court stated in Rector v. State, “[E]ven death cases must come to an end.” Death sentence cases are always difficult to decide, but this case is no more unique or different than Rector’s, except this case has been in the court system longer — twenty years. I agree with the Attorney General’s position and would deny any further stay.